Citation Nr: 9901889	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-33 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-Law 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  


REMAND

A review of the record demonstrates that the veterans 
appeal, as it relates to his PTSD, arises from an April 1997 
rating determination, which granted service connection for 
PTSD and assigned a 30 percent disability evaluation, 
effective in April 1996.  

In a statement received in May 1997, the veteran expressed 
disagreement with the effective date for the grant of service 
connection.    The RO has not issued a statement of the case 
in response to the notice of disagreement.  This issue must 
be remanded to the RO for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).

The veteran expressed disagreement with the assigned 
disability evaluation.  In the April 1997 rating 
determination, reference was made to a personal hearing that 
appears to have been held in April 1997.  The transcript of 
this hearing is not available for review.  The Board further 
observes that the veterans testimony could also have a 
potential impact upon his claim for a total disability 
evaluation based upon individual unemployability.  

In his application for total rating received in October 1997, 
the veteran reported that employment records were available 
from his employer, the U.S. Postal Service.  He also reported 
that he had last worked full time in approximately May 1997, 
but that he was still employed by the Postal Service.  
Elsewhere in the claims folder it is reported that he was not 
working but was in receipt of workers compensation benefits.  
On the January 1998 VA examination it was reported that the 
veteran continued to work for the Postal Service.  It does 
not appear that employment records have been sought from the 
veterans employer.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO should associate with the 
claims file a copy of the transcript of 
the personal hearing that appears to have 
been held in April 1997.  

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veterans complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veterans 
response, the RO should obtain all 
outstanding VA records of treatment.

3.  The RO should take all necessary 
steps to obtain copies of any available 
employment records from the veterans 
most recent employer, the United States 
Postal Service.

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to conduction and completion of the 
examination.  The examiner is requested 
to assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veterans service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  It is 
imperative that the examiner include a 
definition of the numerical code assigned 
under DSM-IV.

5.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file and a copy 
of this remand must be made available to 
the interviewer prior to conduction and 
completion of the interview.

6.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD under 
both the old and new rating criteria and 
the issue of a total disability 
evaluation based upon individual 
unemployability due to service-connected 
disabilities.

7.  The RO should issue a statement of 
the case with regard to the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD.  If the veteran submits a timely 
substantive appeal, this issue should be 
returned to the Board for appellate 
consideration.

8.  If any other benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case with 
regard to the additional development and 
the reasons for the decision rendered.  

9.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
